El Juez Asociado Senos, Wole,
emitió la opinión del tribunal.
El artículo 117 del Código Penal prescribe lo siguiente:.
“Artículo 117. — Toda persona- que, habiendo jurado testificar, declarar, deponer o certificar la verdad ante cualquier tribunal, fun-cionario o persona competente, en cualquiera de los casos en que la ley permitiere tomar tal juramento, declarare ser cierto cualquier hecho esencial, conociendo su falsedad, será culpable de perjurio. No se admitirá como defensa en ninguna causa por perjurio la cir-cunstancia' de haberse prestado o tomado el juramento en forma irregular. ’ ’
*860El artículo 89 del Código de Enjuiciamiento Criminal dispone lo siguiente:
"Artículo 89. — En una acusación por perjurio o por soborno para cometer el perjurio, bastará exponer la esencia del pleito o asunto con referencia al cual se cometió el delito y en qué tribunal y ante quién fué prestado el juramento que se denuncia como falso,y que el tribunal, o la persona ante quien el juramento fué prestado, tenía facultad para tomarlo, con alegaciones convenientes acerca de la falsedad del asunto en que el perjurio está indicado; pero la acu-sación no necesita expresar las alegaciones, antecedentes o procedi-mientos relacionados con el juramento, ni precisar la autorización o poder del tribunal o persona ante quien se cometió el perjurio.”
Con arreglo a estos dos artículos es evidente que el go-bierno debe alegar y probar que el funcionario que tomó el juramento • estaba debidamente autorizado para ello.
Aquí el presidente del gran jurado tomó el juramento al acusado cuando este último era un testigo en una investiga-ción de un supuesto homicidio. El único artículo que hace referencia al juramento de testigos ante el gran jurado, es el siguiente:
"Sección 22. — El Gran Jurado tendrá facultad para citar testi-gos y peritos y para examinarlos bajo juramento; para hacer ins-pecciones oculares y compeler la presentación de evidencia docu-mental o de cualquier otra clase, además de la ofrecida por el fiscal (1919, p. 309).
Este artículo no confiere facultad alguna al Gran Jurado y especialmente no da ninguna a su presidente para tomar juramento. El Gran Jurado sólo está autorizado para exa-minar testigos bajo juramento, pero éste debe ser adminis-trado por un funcionario a quien se confiere la facultad y que generalmente es el fiscal de distrito o tal vez el secre-tario de la corte.
Resulta que el Gran Jurado en este caso fué inducido a error debido a que bajo la práctica federal el presidente del Gran Jurado puede tomar juramento a testigos. Esta fa-*861cuitad, sin embargo, se confiere expresamente por el artículo 809 de los Estatutos Revisados de los Estados Unidos (U. S. Rev. Stat. (2nd. Ed.), page 151), y en Puerto Rico no existe ningún estatuto semejante.
Toda vez que el acusado fué declarado culpable de un delito de perjurio cometido ante una -persona que no estaba facultada para tomar juramentos, debe revocarse la senten-cia y absolverse al acusado.